Ostrander, J.
I agree with my Brother McAlvay that there was sufficient testimony relating to the condition of the signaling apparatus and the hoisting machinery to carry the case to the jury. There was some testimony also favorable to plaintiff upon the subject of a latent danger arising from the fact that dynamite was left in the chamber by a crew of men which plaintiff’s crew followed in their work. For these reasons I concur in reversing the judgment and granting a new trial. But that any doctrine of the law of safe place is involved in this case, or that the engineer hired by the defendant was its vice principal, who in managing the hoisting machinery was performing a nondelegable duty, are propositions advanced by Brother McAlvay which, in my opinion, cannot' be sustained. It is not alleged in the declaration that the engineer was an unskillful or incompetent servant. It is not alleged that, having the right to be furnished a safe place in which to work, the men were furnished an unsafe place. On the contrary, it is the theory of the plaintiff that, being set to work in a place which by his labors and those of his fellow workmen was from time to time made unsafe, a place to flee from, it was the duty of the defendant to provide a certain and speedy means of leaving the place. It is alleged that apparatus for this purpose was provided, but that it was infirm and in the particular instance was operated so tardily that the means of self-destruction, which plaintiff and his fellows had set in motion, anticipated the opera*690tion of the apparatus intended for their escape. The fault charged to the engineer in this case is not the failure to inspect or to install suitable apparatus or to keep that installed in repair. So far as his conduct is concerned, the case would be the same if it appeared or was admitted that the apparatus provided by defendant to take the men away from danger was perfect and in perfect order and he a competent man, who tardily, so tardily as to indicate negligence on his part, obeyed the signal. Unless upon a finding of these facts defendant’s negligence would be held to be made out, the negligence of the engineer is not a ground for recovery. The work he performed, and should perhaps have performed more promptly, was the work of operating the mine. Suppose that, instead of hoisting these miners in a cage, defendant had provided a track and cars and a locomotive which, in the charge of a competent crew, stood near the chamber in which the blasting was done and to which the men, after lighting the fuses, repaired and were drawn away from danger. If upon an occasion the engineer so tardily responded to signals to move the train that some of the men were injured by the blast, would it be held that his negligence could be imputed to the master; that the duty in the premises was nondelegable; that in performing it he was a vice principal? I grant that in this case the necessity for prompt action on the part of the engineer existed; that the agreed signal was a notice of peril; and that the duty of the engineer was a most important one. Not less important was the duty of each miner to properly light his fuse and of one of them to give the necessary signal to the engineer. The defendant is not held as an insurer that none of those employed in the operation would act in a negligent manner. If defendant used suitable apparatus, kept it in order, and employed in its operation a trustworthy, competent engineer, it had performed its duty.
*691In Layzell v. Coal Co., 156 Mich. 268 (117 N. W. 179, 120 N. W. 996), in considering the duty imposed upon owners of' coal mines by a statute which required “that only a competent and trustworthy engineer shall be permitted to operate the cages and hoisting devices in all coal mines in this State,” in which plaintiff claimed to have been injured by the negligence of one performing the indicated duty, the court declined to go farther than I have herein indicated. See, also, Walkowski v. Consolidated Mines, 115 Mich. 629 (73 N. W. 895, 41 L. R. A. 33).
Brooke, Stone, and Bird, JJ., concurred with Ostrander, J.